— Appeal from a judgment of the County Court of Albany County (Clyne, J.), rendered May 5,1983, convicting defendant upon his plea of guilty of the crime of criminal possession of a forged instrument in the second degree. 11 The sentence imposed was in all respects lawful and we decline to substitute our discretion for that of the Trial Judge (People v Miller, 74 AD2d 961, mot for lv to app den 50 NY2d 1003). ¶ Judgment affirmed. Kane, J. P., Mikoll, Yesawich, Jr., Levine and Harvey, JJ., concur.